Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Drawings

The drawings are objected to because in the Figure “1” refers to opaque white, whereas “3” refers to the substrate.  Paragraphs [0025] and [0027] of the Applicant’s as-filed specification state otherwise. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 cites “the computer” in a first instance.  The Examiner understands the claim to mean “a computer”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Claim 9 cites “closed-loop color control”, “individual closed-loop control”, “closed-loop overprinting control”, and “closed-loop color control”.  The Examiner understands the terms to mean:  “closed-loop overprinting color control”, “individual closed-loop color control”, “the closed-loop color overprinting control”, and “the closed-loop color overprinting control” respectively.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2015/0053102 A1) “Mueller”, in view of Singer (US 2019/0202197 A1) “Singer” and further in view of Rancourt (US 2015/0090136 A1) “Rancourt”.

1. Mueller teaches:  A method (“METHOD FOR MULTI-STAGE CONTROL AND MEASUREMENT OF OPAQUE WHITE”) [TITLE]) for closed-loop color control (“closed-loop control” [0024] where “colors may thus be measured and controlled” [0024]) in printing machines ("An ink control method is provided for printing machines" [ABSTRACT]), the method comprising:
initially coating a printing substrate with opaque white (“a surface that is to be printed on and has been coated with opaque white” [0011]; "Initially a line of opaque white 24 is printed" [0025])  to set up closed-loop color control (“closed-loop control” [0024]) in a course of a print job (for a "printing press" [0026].  A print job is printed on a printing press.) ; 
subsequently applying both process colors and color measurement strips onto the opaque white ("The color measurement strip 22 is under laid with opaque white 24.   The color measurement strip has gaps for measuring the opaque white and contains measurement fields 26 for the other colors, in particular the standard process colors" [0024]); recording the opaque white ("a color measuring device is used to take a number of color measurements on a surface that is to be printed on and has been coated with opaque white " [0011]) and the color measurement strips by using a measuring device ("Then color measurement fields are printed onto the printing substrate that has been coated with opaque white. These measurement fields are in turn measured by the color measuring device." [0011]) using the computer ("the computer 41” [0025]) to perform closed-loop color control ("closed-loop control" [0024] “colors may thus be measured and controlled” [0024]) for process colors ("the color measuring device 30 scans the color measurement fields 26 and a computer 41 compares the measured values to target values that are stored in the computer 41. Deviations between the color measurement fields 26 and the respective target color value are identified by the computer 41 and corrected" [0025]) and opaque white ("deviations of the measured opaque white color values from the opaque white reference color value are identified by the computer 41 and are corrected" [0025])  based on data recorded by the inline measuring device ("A measuring device 30 carries out a relative movement 32 with respect to the printing substrate 20 to take measurements of the measurement fields 26 and of the opaque white 24 in the color measurement strip 22 in the individual ink zones 28" [0024]);
Mueller does not explicitly teach:
Where an inline measuring device initially calibrates the inline measuring device at a fixed position of the printing substrate.
However, Singer teaches: an inline measuring device initially calibrating the inline measuring device at a fixed position of the printing substrate ("allows e.g. in inline color control system to be adjusted and/or calibrated to the new printing substrate" [0068].  A fixed position on the substrate is used to target opaque white or process colors of CYMK.
 
The motivation for the combination is provided by Singer “ the values relating to the spectrophotometric measurement of printing substrates can be used for a job … The fully automatic job change can be carried out without interruption because the color control system is instructed or calibrated in particular in advance change on a printing press. This enables, in particular, a presetting of color control, which enables an uninterrupted job change.  The number of wasted sheets necessary to achieve a stable print image is advantageously reduced as a result.” [0068].
Furthermore, the combination of Mueller and Singer do not explicitly teach:
Implementing the closed loop control when a deviation stays below a maximum deviation.
However, Rancourt teaches:  Implementing the closed loop control when a deviation stays below a maximum deviation. ("(c) If the optical density measured is within the production metric set defined for the print job, the web continues to run and the press goes into normal production. (d) If the optical density measurement is out of the production metric defined, the substrate is halted. Ink key positions are then modified by the closed loop control algorithm” [0045]-[0047]) 

The motivation for the combination is provided by Rancourt “In accordance with the embodiments of the present invention discussed below, the amount of substrate wasted during start up to achieve good optical density on the substrate is reduced.” [0023].
 Finally, the combination of Mueller, Singer, and Rancourt teach: 
and then setting-up application of the opaque white; and implementing closed-loop control of both the opaque white and the process colors, by using the computer to take measurements in the color control strip ("the color measuring device 30 scans the color measurement fields 26 and a computer 41 compares the measured values to target values that are stored in the computer 41. Deviations between the color measurement fields 26 and the respective target color value are identified by the computer 41 and corrected" [0025] "deviations of the measured opaque white color values from the opaque white reference color value are identified by the computer 41 and are corrected" [0025] where "A measuring device 30 carries out a relative movement 32 with respect to the printing substrate 20 to take measurements of the measurement fields 26 and of the opaque white 24 in the color measurement strip 22 in the individual ink zones 28" [0024] using “closed-loop control” [0024] of Mueller. )


2. The method according to claim 1, which further comprises providing the fixed position as a position immediately next to the color measurement strip (A fixed position is indicated by “24” for the opaque white in the figure of Mueller which is next to the color measurement strip “22”).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The method according to claim 1, which further comprises taking a correction measurement at a fixed position (fixed positions of "24" for opaque white or “26” for process colors in the Figure of Mueller) for the calibration of the inline measuring device ("The color measurements of the opaque white surface are compared to each other or to a reference color value of the opaque white in a computer. The deviations established by the comparison are stored in the computer." [0011].  The calibration of the measuring device can use, for example, the brightest opaque white [0017].) and saving spectra for later calculations ("the reference color value is either a stored predefined value … or the brightest opaque white value across the entire width of the printing substrate." [0014] of Mueller.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
8. The method according to claim 1, which further comprises using the computer to utilize the data recorded by the inline measuring device to monitor a reaction of a coloration to a thickness of an ink layer ("In the spectral measurement process, the thickness of the ink film is determined on the basis of a measured brightness difference between the printing substrate and the applied printing ink." [0004] of Mueller) and prevent any further ink layer thickness increase when a saturation threshold is reached (“closed-loop control” [0024] where “colors may thus be measured and controlled” [0024] of Mueller.  The ink layer thickness is prevented from further ink deposition using the closed-loop control to restrict the amount of ink deposited upon a substrate.)  .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2015/0053102 A1) “Mueller”, in view of Singer (US 2019/0202197 A1) “Singer” .

3. Mueller, Singer, and Rancourt teach: The method according to claim 1, which further comprises providing a spectral measuring head as the inline measuring device measuring both the opaque white and the measurement strips ("the color measuring device 30 scans the color measurement fields 26 and a computer 41 compares the measured values to target values that are stored in the computer 41. Deviations between the color measurement fields 26 and the respective target color value are identified by the computer 41 and corrected" [0025]) and opaque white ("deviations of the measured opaque white color values from the opaque white reference color value are identified by the computer 41 and are corrected" [0025] of Mueller.) 
Mueller, Singer, and Rancourt do not explicitly measure the results in Lab values.
However Krabbenhoeft measures the results in Lab values (“Calculating the respective Lab color values for the single measuring head and the image measuring unit from the respective resultant spectrums of the single measuring head and the image measuring unit” [0016]).
The measuring device of Mueller can be modified by Krabbenhoeft to measure the opaque white and colored measurement strips using Lab values.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2015/0053102 A1) “Mueller”, in view of Singer (US 2019/0202197 A1) “Singer” in view of Rancourt (US 2015/0090136 A1) “Rancourt” and further in view of Flemming (US 2021/0262734 A1).

5.  Mueller, Singer and Rancourt teach: The method according to claim 4.
Mueller, Singer, and Rancourt do not explicitly teach: further comprises using multiple printing units for the application of the opaque white and distributing the 
However, Flemming teaches: further comprising using multiple printing units ("more than one single machine unit 01 is arranged with a respective application device 04 in the transport direction T of the substrate" [0029]) for the application of the opaque white ("initially apply an opaque white to the respective substrate" [0029]) , and distributing the application of the opaque white among the multiple printing units of the printing machine ("an application of the covering coating material in the printing machine can also take place multiple times on the same substrate, wherein, for example, more than one single machine unit 01 is arranged with a respective application device 04 in the transport direction T of the substrate in question." [0029]).
The application of opaque white can be modified by Flemming to utilize more than one printing unit to apply the opaque white.
The motivation for the combination is provided by Flemming to consistently maintain an opacity of 100% for coating material applied to a substrate [0018].  By applying multiple coats, more uniform coverage can be obtained.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Allowable Subject Matter

Claims 6, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest reference of record is Mueller et al. (US 2015/0053102 A1).

  In the Applicant’s claim 6 the reference of Mueller does not teach: controlling the application of the opaque white by measuring the application of the opaque white at the fixed positions of a previous calibration and distributing the application of the opaque white to the multiple printing units in accordance with a preset distribution factor.


In the Applicant’s claim 9, the reference of Mueller does not teach: after setting up the closed-loop color control, switching to individual closed-loop control of printing units for a production run by setting an average color location of respective printing units as a new target color location, while the computer continues to monitor overprinting of process colors and opaque white and, if deviations become too great, automatically switching back to closed-loop overprinting control as when closed-loop color control is set-up.

Mueller fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Huber (US 2007/0201065 A1)
Abstract
A method for color regulation of reproduction copies of a printing press prints a substrate, which appears dark in a standardized color measurement, with at least one printing ink which is lighter than the substrate. At least one color value of the printing ink is determined from a measured variable, and the color value of the at least one printing ink is regulated with the aid of a fixed reference value of a color locus in the color space which is lighter than the printing ink.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675